Citation Nr: 1448028	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  09-41 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability. 

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for a bilateral wrist disability.  

5.  Entitlement to service connection for a bilateral knee disability.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for a thyroid disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to service connection for a bilateral shoulder disability.  

10.  Entitlement to a rating in excess of 50 percent prior to December 1, 2012 for posttraumatic stress disorder (PTSD).  

11.  Entitlement to a rating in excess of 30 percent for PTSD from December 1, 2012 through October 30, 2013.  

12.  Entitlement to a rating in excess of 70 percent for PTSD from October 30, 2013.  

13.  Entitlement to a rating in excess of 10 percent for bilateral pes planus prior to December 1, 2012.  

14.  Entitlement to a compensable rating for bilateral pes planus from December 1, 2012.  

15.  Entitlement to a rating in excess of 10 percent for acne vulgaris.  

16.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Elizabeth F. Lunn, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to June 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009, August 2009 and April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in September 2011 when the matters of entitlement to service connection for fibromyalgia and TDIU were remanded for additional development.  During the appeal, a September 2012 rating decision decreased the ratings for PTSD to 30 percent, and for bilateral pes planus to 0 percent, effective December 1, 2012.  In addition, a June 2014 rating decision granted an increased (70 percent) rating for PTSD, effective October 30, 2013.  The issues have been characterized accordingly so that all staged ratings are on appeal.  

The issues of service connection for hypertension, a back disability, fibromyalgia, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability, and increased ratings for PTSD, bilateral pes planus, and acne vulgaris, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation.  


CONCLUSION OF LAW

The criteria for a grant of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2014).  

REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The Veteran's service-connected disabilities consist of posttraumatic stress disorder (PTSD), sleep apnea, bilateral pes planus, and acne vulgaris, for, at minimum during the appeal period, a combined disability rating of 70 percent.  See 38 C.F.R. § 4.26.  Thus, the Veteran met the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  What remains to be determined is whether the functional impairment associated with these disabilities is of such nature and severity as to preclude substantially gainful employment.  

The Veteran has indicated that she was last able to work in April 2006.  The evidence shows that her educational background includes a high school diploma and one year of college, and that her only occupations have been as a custodian and as a cashier.  See, e.g., February 2007 VA PTSD examination; October 2013 VA PTSD examination.  

The evidence of record includes several VA examinations in February 2007, March 2010, November 2011, January 2012 and October 2013.  On February 2007 VA examinations, the Veteran reported her bilateral pes planus symptoms are present when standing greater than five to ten minutes, and are increasingly symptomatic with walking.  She indicated she could not be accommodated by her previous employer because of her flat feet and her painful (nonservice-connected) low back.  It was found that her PTSD symptoms, including anger, slow thoughts, confusion, poor concentration, and depressed, all cause significant impairment in her ability to maintain functional employment, both physical and sedentary.  On March 2010 VA examinations, the Veteran reported she was able to stand 15 to 30 minutes.  It was also opined that the Veteran's daily fatigue and irritability could interfere with her job duties.  She indicated she had arguments and disagreements with her supervisor at her prior employment.  

On November 2011 VA examinations, it was opined that the Veteran's acne vulgaris would not keep her from being employed.  In contrast, her bilateral flat feet may keep her from doing heavy work requiring long standing, but would not keep her from doing sedentary type of work.  It was also opined that it was less likely as not that the Veteran's PTSD is sufficiently severe, by itself, to render her unable to secure and follow a substantially gainful occupation without regard to her nonservice-connected disabilities or her age.  On January 2012 VA examination, it was opined that the Veteran's persistent daytime hypersomnolence impacts her ability to work.  On October 2013 VA examination, the Veteran related that she retired because she kept forgetting things and because of chronic back pain.  Her PTSD symptoms were noted to include depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  

The evidence of record also includes a March 2008 private medical letter from Dr. T. Okons opining that due to her medical condition, including her service-connected PTSD and flat feet, as well as nonservice-connected disabilities, the Veteran is unable to work.  In addition, the Veteran was awarded disability benefits from the Social Security Administration in April 2009.  The decision noted that the Veteran's severe impairments included fibromyalgia, degenerative disc disease, major depression, and PTSD.  It was found that she was unable to perform any past relevant work.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities prevent her from securing and following substantially gainful employment.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

The evidence shows that the Veteran has not been gainfully employed since approximately April 2006.  In addition, her education includes a high school diploma and some college.  Her post-service work experience shows that she has worked predominantly as a cashier and as a custodian.  Based on the evidence presented in this case, the Board finds the evidence is at least in equipoise regarding whether the functional impairment associated with the Veteran's disabilities is of such nature and severity as to preclude substantially gainful employment.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (holding that a veteran need only demonstrate an approximate balance of positive and negative evidence to prevail).  The Board finds significant that the February 2007 VA examiner opined the Veteran's ability to perform physical and sedentary employment would be significantly impaired by her PTSD.  The Board also notes that the Veteran has reported increased difficulty with standing and walking due to her bilateral pes planus.  Moreover, the Veteran's ability to work is impacted by her persistent daytime hypersomnolence due to her sleep apnea.  In addition, the Board notes that the Veteran's Global Assessment of Functioning (GAF) scores have ranged from 50 to 60, reflecting moderate to serious symptoms, which in addition to the physical impairment caused by the Veteran's service-connected bilateral pes planus and sleep apnea, the Board finds to be quite significant.  

Thus, given the evidence regarding the severity of the Veteran's service-connected disabilities, and the opinions of record, and the evidence of record indicating the Veteran's functional limitations due to her service-connected disabilities, the Board finds that the evidence shows she is entitled to an award of a TDIU rating.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Accordingly, the Veteran's appeal of this issue is granted.  


ORDER

Subject to the applicable laws and regulations governing the payment of monetary benefits, entitlement to a total disability rating based on individual unemployability due to service-connected disabilities is granted.  

REMAND

On her August 2012 VA Form 9, the Veteran indicated that she desired a video conference hearing before a member of the Board.  Therefore, the Board is without discretion and must remand the claims.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.704, 20.707.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing at the Board for her claims for service connection for hypertension, a back disability, a bilateral wrist disability, a bilateral knee disability, headaches, a thyroid disability, a neck disability, a bilateral shoulder disability and increased ratings for PTSD, bilateral pes planus, and acne vulgaris.  Thereafter, if indicated, the matters should be returned to the Board for the purpose of appellate disposition.  The Board does not intimate any opinion as to the merits of the issues, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


